            Case 1:20-cv-05358-LLS Document 5 Filed 08/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALDIN WINSLOWET-ALPS,

                                Plaintiff,

                    -against-
                                                                20-CV-5358 (LLS)
ESTATE ELISE W. HARRIS; STEVEN
                                                                CIVIL JUDGMENT
KANDEL FIDUCIARY; ANNE AMMAN-
VARGUS; UNITED STATES DISTRICT
JUDGE; MARTIN B. BURKE,

                                Defendants.

         Pursuant to the order issued August 13, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that the complaint is dismissed under

Rule 12(h)(3) of the Federal Rules of Civil Procedure.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     August 13, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
